Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST EXPANDS EXECUTIVE MANAGEMENT TEAM; MOVES FORWARD WITH EXECUTIVE TRANSITIONS Medford, OR, April, 14, 2008  PremierWest Bancorp (NASDAQ: PRWT) announced today the expansion of its executive management team. Michael D. Fowler has joined PremierWest as Executive Vice President & Chief Financial Officer of Bancorp and its subsidiary, PremierWest Bank. In addition, T. Joe Danelson will join PremierWest, effective April 21, 2008 as Executive Vice President & Chief Banking Officer of its subsidiary, PremierWest Bank. Mr. Fowler is an experienced financial executive having earned a Master of Business Administration with an emphasis in accounting and finance, and a Bachelor of Science degree from the University of Utah. Mr. Fowler initially worked at Northwest Energy Company until 1984 when he joined First Interstate Bank of Utah as its Executive Vice President and Chief Financial Officer. He left banking in 1989 with the regional consolidation of First Interstate Bank and worked as Chief Financial Officer for a number of publicly traded Utah companies before relocating to Portland, Oregon in 2001. Since 2003, Mr. Fowler has worked for a national executive services firm with offices in 35 cities and over 450 partners. His assignments have ranged from strategic planning to interim chief financial officer positions, which have drawn on his extensive background in risk management, merger and acquisitions, SEC reporting and investor relations. Mr. Danelson, most recently Regional President of the Oregon/Coast Region for U.S. Bank, joins PremierWest with 25 years banking experience, the past 21 years with U.S. Bank. Mr.
